DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered.

Response to Arguments
Applicant's arguments filed 12/27/2020 with regards to claims 1, 3, 4, 6, 7, 9-11, 14-16, 18, 19, 21, 22, 24-26, and 29-36 have been fully considered but they are not persuasive.
	Applicant’s arguments with regards to independent claims 1, 11, 16, and 26, and dependent claims 3, 4, 6, 7, 9-10, 14-15, 18, 19, 21, 22, 24-25, and 29-36  include that Wang et al. (US 2018/0352571 A1) hereinafter Wang and Rudolf et al. (US 2017/0230939 A1) hereinafter Rudolf, do not teach or disclosed newly added limitation of “communicating, by the UE with the BS, an updated transmission grant for the TXOP based on at least the first transmission grant, a priority associated with the frequency band, and the medium sensing...”.  The examiner respectfully disagrees.
	As discussed during the interview of 12/17/2021, the instant specification includes descriptions of “priority link” and uplink/downlink priority, which would overcome Wang and Rudolf.  The newly added limitation includes “priority associated with the frequency band”, which is different from “priority link” and uplink/downlink priority.  Accordingly, the combination of Wang and Rudolf, specifically, Rudolf teaches the limitation with (priority based on frequency domain; para. 99, WTRU determines to act on pre-emption indication based on priority and priority based on frequency characteristics of pre-emption signal; para. 298 and para. 312).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-4, 9-10, 16, 18-19, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2018/0352571 A1) hereinafter Wang, in view of Rudolf et al. (US 2017/0230939 A1) hereinafter Rudolf.
	Regarding claim 1, Wang teaches a method of wireless communication (Fig. 11), comprising: receiving, by a user equipment (UE) (element 300: Figs. 3, 11) from a base station (BS) (element 100: Figs. 1, 11) in a frequency band (frequency domain; para. 127 and para. 162, Fig. 9) and in a first link direction, a first transmission grant for a transmission opportunity (TXOP) in the frequency band (grant 120 from BS to UE; para. 111, Fig. 11, grant for UE to transmit data; para. 123, UE transmits data after receiving grant from BS; para 181, grants based on amount of data to transmit (TXOP); para. 117-121), the first transmission grant indicating a subband configuration that includes at least a first subband within the frequency band (grant includes sub-band configuration information; para. 111, 113, 125, 177).
	Wang does not explicitly disclose performing, by the UE in the frequency band, medium sensing for the TXOP, wherein the performing the medium sensing includes detecting, in the first subband, a reservation signal for the TXOP; and communicating, by the UE with the BS, an updated transmission grant for the TXOP based on at least the first transmission grant, a priority associated with the frequency band, and the medium sensing, the updated transmission grant communicated using a smaller bandwidth in the frequency band than the first transmission grant and according to the subband configuration indicated by the first transmission grant, wherein the updated transmission grant indicates updated scheduling information associated with a second subband within the frequency band, and wherein the second subband is different from the first subband based on the reservation signal for the TXOP being detected in the first subband from the medium sensing.
	However, in the same field of endeavor, Rudolf teaches performing, by the UE in the frequency band, medium sensing for the TXOP, wherein the performing the medium sensing includes detecting, in the first subband, a reservation signal for the TXOP (wireless transmit/receive unit (WTRU) receives pre-emption indication for currently utilized resource (indicating medium sensing for reservation signal for TXOP); para. 274 and para. 300, data and scheduling assignments (SA) on same frequency domain; para. 114, SA having subsets in frequency domain (subband); para. 112 and para. 117, WTRU determines whether particular time/frequency includes SA or pre-emption message (indicating SA, data, and pre-emption message on first subband); para. 285); and communicating, by the UE with the BS, an updated transmission grant for the TXOP based on at least the first transmission grant, a priority associated with the frequency band, and the medium sensing (WTRU transmits indication of resource release (updated grant) based on received pre-emption indication; para. 300, priority based on frequency domain; para. 99, WTRU determines to act on pre-emption indication based on priority and priority based on frequency characteristics of pre-emption signal; para. 298 and para. 312, base station (BS) provides radio resource management (indicating WTRU transmits indication to BS for BS to manage radio resources); para. 64), the updated transmission grant communicated using a smaller bandwidth in the frequency band than the first transmission grant (WTRU transmits indication of resource release in SA; para. 300, release indication only indicating release since other information optional (indicating smaller BW than first transmission grant); para. 265 and para. 300) and according to the subband configuration indicated by the first transmission grant (WTRU transmits indication of resource release (indicating release of first subband in first grant); para. 300), wherein the updated transmission grant indicates updated scheduling information associated with a second subband within the frequency band (WTRU transmits indication of resource release based on received pre-emption indication; para. 300, WTRU configured to resume transmission on similar resource (second subband) within same period (indicating second subband is based on detected reservation signal); para. 301, Fig. 4 showing multiple frequency regions within frequency band), and wherein the second subband is different from the first subband based on the reservation signal for the TXOP being detected in the first subband from the medium sensing (WTRU receives pre-emption indication for currently utilized resource; para. 274, WTRU configured to resume transmission on similar resource (second subband) within same period; para. 301).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Rudolf to the system of Wang, where Wang's reduced overhead for resource allocation (para. 21) along with Rudolf's priority handling for wireless resources (para. 75 and 78-79) improves efficiency of the system when allocating resources when handling priority.
	Regarding claim 3, the combination of Wang and Rudolf teaches the limitation of previous claim 1.
	Rudolf further teaches wherein the detecting the reservation signal comprises (wireless transmit/receive unit (WTRU) receives pre-emption indication for currently utilized resource (indicating medium sensing for reservation signal for TXOP); para. 274 and para. 300): detecting, by the UE, the reservation signal for communicating in a second link direction during the TXOP (wireless transmit/receive unit (WTRU) receives pre-emption indication for currently utilized resource (indicating medium sensing for reservation signal for TXOP); para. 274 and para. 300, pre-empting WTRU indicates which user to pre-empt (indicating received/detected from second link direction); para. 276), wherein the first transmission grant (grant for uplink (UL) (WTRU-BS); para. 79) and the updated transmission grant are for communicating in a third link direction (WTRU transmits indication of resource release (updated grant); para. 300, WTRU configured to resume transmission (WTRU-BS); para. 301), and wherein the third link direction and the second link direction are different (pre-emption for D2D WTRU to use pre-empted WTRU as relay (indicating between D2D WTRU and WTRU, different from WTRU-BS); para. 276).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Rudolf to the system of Wang, where Wang's reduced overhead for resource allocation (para. 21) along with Rudolf's priority handling for wireless resources (para. 75 and 78-79) improves efficiency of the system when allocating resources when handling priority.
	Regarding claim 4, the combination of Wang and Rudolf teaches the limitation of previous claim 1.
	Rudolf further teaches wherein the communicating the updated transmission grant includes transmitting, by the UE to the BS, the updated transmission grant (WTRU transmits indication of resource release (updated grant) based on received pre-emption indication; para. 300, base station (BS) provides radio resource management (indicating WTRU transmits indication to BS for BS to manage radio resources); para. 64), and wherein the method further comprises transmitting, by the UE to the BS in the frequency band, data during the TXOP based on the updated transmission grant (WTRU receives pre-emption indication for currently utilized resource; para. 274, WTRU configured to resume transmission on similar resource (second subband) within same period; para. 301, Fig. 4 showing multiple frequency regions within frequency band).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Rudolf to the system of Wang, where Wang's reduced overhead for resource allocation (para. 21) along with Rudolf's priority handling for wireless resources (para. 75 and 78-79) improves efficiency of the system when allocating resources when handling priority.
	Regarding claim 9, the combination of Wang and Rudolf teaches the limitation of previous claim 1.
	Rudolf further teaches wherein the communicating the updated transmission grant (WTRU transmits indication of resource release (updated grant); para. 300) includes communicating the updated transmission grant in the frequency band during at least one of a designated time period within the TXOP for an updated transmission grant transmission (WTRU configured to transmit indication in SA; para. 300, SA having periods configured by BS; para. 309, examiner notes the use of alternative language here, thus, only one of the alternative features need to be shown by reference) or a transmission period within the TXOP associated with the medium sensing (WTRU configured to transmit indication in SA and resume transmission in same period (thus transmit indication during a transmission period within TXOP); para. 300-301, SA having periods configured by BS; para. 309, WTRU acts on received pre-emption signal (associated medium sensing) by transmitting indication; para. 296).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Rudolf to the system of Wang, where Wang's reduced overhead for resource allocation (para. 21) along with Rudolf's priority handling for wireless resources (para. 75 and 78-79) improves efficiency of the system when allocating resources when handling priority.
	Regarding claim 10, the combination of Wang and Rudolf teaches the limitation of previous claim 1.
	Rudolf further teaches wherein the communicating the updated transmission grant includes communicating the updated transmission grant in the first subband (WTRU transmits indication of resource release (updated grant) on resource being kept (first subband); para. 300-301, where SA and data are on same subband (first subband) and currently used based on WTRU receives pre-emption indication for currently utilized resource; para. 274 and para. 300, data and SA on same frequency domain; para. 114).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Rudolf to the system of Wang, where Wang's reduced overhead for resource allocation (para. 21) along with Rudolf's priority handling for wireless resources (para. 75 and 78-79) improves efficiency of the system when allocating resources when handling priority.

	Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 1, including a UE (Wang: element 300: Figs. 3, 11 and para. 124) comprising: a transceiver (Wang: transceiver 302: Fig. 3 and para. 124) a processor (Wang: processor 304: Fig. 3 and para. 124).
	Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 3.
	Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 4.
	Regarding claim 24, the claim is interpreted and rejected for the same reason as set forth in claim 9.
	Regarding claim 25, the claim is interpreted and rejected for the same reason as set forth in claim 10.

Claim(s) 6 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Rudolf, and further in view of R1-1702719 (MediaTek Inc., Interference management in NR; 3GPP TSG RAN WG1 Meeting #88, Athens, Greece; 13th - 17th February 2017) hereinafter MediaTek719.
	Regarding claim 6, the combination of Wang and Rudolf teaches the limitation of previous claim 1.
	The combination of Wang and Rudolf does not explicitly disclose generating, by the UE, the updated transmission grant by modifying scheduling information in the first transmission grant based on at least the medium sensing.
	However, in the same field of endeavor, MediaTek719 teaches generating, by the UE, the updated transmission grant by modifying scheduling information in the first transmission grant based on at least the medium sensing (BS provides grant (first grant) including modulation and coding scheme (MCS) (scheduling information), UE decides MCS (modifying scheduling information) through channel sensing, BS uses MCS indicated by UE (generated updated grant); page 14 lines 3-10).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of MediaTek719 to the modified system of Wang and Rudolf, where Wang and Rudolf's modified system along with MediaTek719's interference management (title, introduction page 1) improves performance of the system by managing interference in wireless systems.

	Regarding claim 21, the claim is interpreted and rejected for the same reason as set forth in claim 6.

Claim(s) 7 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Rudolf, and further in view of Ojala et al. (US 2010/0182968 A1) hereinafter Ojala.
	Regarding claim 7, the combination of Wang and Rudolf teaches the limitation of previous claim 1.
	The combination of Wang and Rudolf does not explicitly disclose wherein the updated transmission grant includes at least one of a subband allocation in the frequency band, a modulation coding scheme (MCS), a transmission power, or a transmission rank that is different from the first transmission grant, the subband allocation including at least the second subband.
	However, in the same field of endeavor, Ojala teaches wherein the updated transmission grant includes at least one of a subband allocation in the frequency band (signaling for schedules on UE specific sub-carrier resources; para. 270, update for sub-band; para. 165, examiner notes the use of alternative language here, thus, only one of the alternative features need to be shown by reference), a modulation coding scheme (MCS), a transmission power (power; para. 165), or a transmission rank that is different from the first transmission grant, the subband allocation including at least the second subband (sub-carrier resources; para. 270, other sub-carrier (second subband) for capacity; para. 270).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Ojala to the modified system of Wang and Rudolf, where Wang and Rudolf's modified system along with Ojala's reduced resource assignment overhead (para. 143, 176) improves efficiency for resource assignment by reducing signaling amount.

	Regarding claim 22, the claim is interpreted and rejected for the same reason as set forth in claim 7.

Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Rudolf, in view of MediaTek719, and further in view of Ojala.
	Regarding claim 35, the combination of Wang, Rudolf, and MediaTek719 teaches the limitation of previous claim 6.
	MediaTek719 further teaches modifying the scheduling information in the first transmission grant (UE decides MCS (modifying scheduling information) through channel sensing, BS uses MCS indicated by UE (generated updated grant); page 14 lines 3-10).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of MediaTek719 to the modified system of Wang, Rudolf, and MediaTek719, where Wang, Rudolf, and MediaTek719's modified system along with MediaTek719's interference management (title, introduction page 1) improves performance of the system by managing interference in wireless systems.
	The combination of Wang, Rudolf, and MediaTek719 does not explicitly disclose selecting, by the UE, the second subband based on the second subband being different than the first subband where the reservation signal for the TXOP is detected 
	However, in the same field of endeavor, Ojala teaches selecting, by the UE, the second subband based on the second subband being different than the first subband where the reservation signal for the TXOP is detected (update for sub-band; para. 165, UE specific sub-carrier resources (first subband where reservation signal detected); para. 270, sub-carrier resources; para. 270, other sub-carrier (second subband) for capacity; para. 270).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Ojala to the modified system of Wang, Rudolf, and MediaTek719, where Wang, Rudolf, and MediaTek719's modified system along with Ojala's reduced resource assignment overhead (para. 143, 176) improves efficiency for resource assignment by reducing signaling amount.

Claim(s) 11, 14-15, 26, 29-34, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Rudolf, and further in view of Ojala.
	Regarding claim 11, Wang teaches a method of wireless communication (Fig. 11), comprising: transmitting, by base station (BS) (element 100: Figs. 1, 11) to a user equipment (UE) (element 300: Figs. 3, 11) in a frequency band (frequency domain; para. 127 and para. 162, Fig. 9) and in a first link direction, a first transmission grant for a transmission opportunity (TXOP) in the frequency band (grant 120 from BS to UE; para. 111, Fig. 11, grant for UE to transmit data; para. 123, UE transmits data after receiving grant from BS; para 181, grants based on amount of data to transmit (TXOP); para. 117-121), the first transmission grant indicating a subband configuration that includes at least a first subband within the frequency band (grant includes sub-band configuration information; para. 111, 113, 125, 177).
	Wang does not explicitly disclose performing, by the BS in the frequency band, medium sensing for the TXOP, wherein the performing the medium sensing includes detecting, in the first subband, a reservation signal for the TXOP; and communicating, by the BS with the UE, an updated transmission grant for the TXOP based on the medium sensing for the TXOP, wherein the updated transmission grant indicates updated scheduling information associated with a second subband within the frequency band, and wherein the second subband is different from the first subband based on the reservation signal for the TXOP being detected in the first subband from the medium sensing.
	However, in the same field of endeavor, Rudolf teaches performing, by the BS in the frequency band, medium sensing for the TXOP, wherein the performing the medium sensing includes detecting, in the first subband, a reservation signal for the TXOP (wireless transmit/receive unit (WTRU) transmits indication of resource release (reservation signal) based on received pre-emption indication; para. 300, base station (BS) provides radio resource management (indicating BS detects indication from WTRU for BS to manage radio resources); para. 64, data and scheduling assignments (SA) on same frequency domain; para. 114, SA having subsets in frequency domain (subband); para. 112 and para. 117, Fig. 4 showing multiple frequency regions within frequency band); and communicating, by the BS with the UE, an updated transmission grant for the TXOP based on the medium sensing for the TXOP and a priority associated with the frequency band (WTRU selects resources and indicates re-use (for updated grant) of same resources; para. 182, WTRU re-initializes pre-empted transmission by re-evaluating transmission parameters; para. 300-301, priority based on frequency domain; para. 99, WTRU determines to act on pre-emption indication based on priority and priority based on frequency characteristics of pre-emption signal; para. 298 and para. 312, BS provides grant (updated grant for re-initialized transmission) to UE; para. 79), wherein the updated transmission grant indicates updated scheduling information associated with a second subband within the frequency band (WTRU configured to resume transmission on similar resource (second subband) within same period (indicating second subband is based on detected reservation signal); para. 301, Fig. 4 showing multiple frequency regions within frequency band), and wherein the second subband is different from the first subband based on the reservation signal for the TXOP being detected in the first subband from the medium sensing (WTRU transmits indication of resource release (reservation signal); para. 300,  WTRU configured to resume transmission on similar resource (second subband) within same period (indicating second subband different from first subband and based on detected reservation signal); para. 301).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Rudolf to the system of Wang, where Wang's reduced overhead for resource allocation (para. 21) along with Rudolf's priority handling for wireless resources (para. 75 and 78-79) improves efficiency of the system when allocating resources when handling priority.
	The combination of Wang and Rudolf does not explicitly disclose the updated transmission grant communicated using a smaller bandwidth in the frequency band than the first transmission grant and according to the subband configuration indicated by the first transmission grant.
	However, in the same field of endeavor, Ojala teaches the updated transmission grant communicated using a smaller bandwidth in the frequency band than the first transmission grant (updated grants use smaller amount of signaling than grants; para. 176, update for sub-band; para. 165, signaling for schedules on UE specific sub-carrier resources (indicating grant and updated grant on frequency band); para. 270, BS transmits resource allocation and updated resource allocation; para. 184) and according to the subband configuration indicated by the first transmission grant (signaling for schedules on UE specific sub-carrier resources; para. 270, update for sub-band; para. 165).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Ojala to the modified system of Wang and Rudolf, where Wang and Rudolf's modified system along with Ojala's reduced resource assignment overhead (para. 143, 176) improves efficiency for resource assignment by reducing signaling amount.
	Regarding claim 14, the combination of Wang, Rudolf, and Ojala teaches the limitation of previous claim 11.
	Rudolf further teaches wherein the communicating the updated transmission grant includes communicating the updated transmission grant in the frequency band during at least one of a designated time period within the TXOP for an updated transmission grant transmission (WTRU configured to resume transmission within same period; para. 301, WTRU resumes after pre-emption timer expires; para. 300, BS provides UL grant to UE (indicating prior to expiry of TXOP so WTRU resumes within same period); para. 79, WTRU resumes after pre-emption timer expires; para. 300, examiner notes the use of alternative language here, thus, only one of the alternative features need to be shown by reference) or a transmission period within the TXOP associated with the medium sensing (WTRU configured to resume transmission within same period; para. 301, WTRU acts on pre-emption indication received and resumes after pre-emption timer expires; para. 300, WTRU transmits indication of resource release (sensed signal); para. 300, BS provides radio resource management (indicating BS detects indication from WTRU for BS to manage radio resources); para. 64).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Rudolf to the modified system of Wang, Rudolf, and Ojala, where Wang, Rudolf, and Ojala's modified system along with Rudolf's priority handling for wireless resources (para. 75 and 78-79) improves efficiency of the system when allocating resources when handling priority.
	Regarding claim 15, the combination of Wang, Rudolf, and Ojala teaches the limitation of previous claim 11.
	Ojala further teaches wherein the communicating the updated transmission grant includes communicating the updated transmission grant in the first subband (update for sub-band; para. 165, signaling for schedules on UE specific sub-carrier resources (indicating grant and updated grant on first subband); para. 270).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Ojala to the modified system of Wang, Rudolf, and Ojala, where Wang, Rudolf, and Ojala's modified system along with Ojala's reduced resource assignment overhead (para. 143, 176) improves efficiency for resource assignment by reducing signaling amount.

	Regarding claim 26, the claim is interpreted and rejected for the same reason as set forth in claim 11, including a BS (Wang: element 100; para. 112 and  Figs. 1 and 11) comprising: a transceiver (Wang: element 104; para. 110 and Figs. 1 and 11).
	Regarding claim 29, the claim is interpreted and rejected for the same reason as set forth in claim 14.
	Regarding claim 30, the claim is interpreted and rejected for the same reason as set forth in claim 15.

	Regarding claim 31, the combination of Wang, Rudolf, and Ojala teaches the limitation of previous claim 11.
	Rudolf further teaches wherein the communicating the updated transmission grant includes transmitting, by the BS to the UE, the updated transmission grant (WTRU re-initializes pre-empted transmission by re-evaluating transmission parameters; para. 300-301, BS provides grant (updated grant for re-initialized transmission) to UE; para. 79).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Rudolf to the modified system of Wang, Rudolf, and Ojala, where Wang, Rudolf, and Ojala's modified system along with Rudolf's priority handling for wireless resources (para. 75 and 78-79) improves efficiency of the system when allocating resources when handling priority.
	The combination of Wang and Rudolf does not explicitly disclose wherein the method further comprises transmitting, by the BS to the UE, data in the frequency band during the TXOP based on the updated transmission grant.
	However, in the same field of endeavor, Ojala teaches wherein the method further comprises transmitting, by the BS to the UE, data in the frequency band during the TXOP based on the updated transmission grant (updates associated to different direction (downlink (DL) when DL data available for UE but UE does not have uplink (UL) scheduled); para. 149, signaling for schedules on UE specific sub-carrier resources (indicating grant and updated grant on frequency band); para. 270).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Ojala to the modified system of Wang, Rudolf, and Ojala, where Wang, Rudolf, and Ojala's modified system along with Ojala's reduced resource assignment overhead (para. 143, 176) improves efficiency for resource assignment by reducing signaling amount.
	Regarding claim 32, the combination of Wang, Rudolf, and Ojala teaches the limitation of previous claim 11.
	Rudolf further teaches generating, by the BS (BS transmits resource allocation (grant) and updated resource allocation (grant); para. 184), the updated transmission grant by modifying scheduling information in the first transmission grant based on at least the detection of the reservation signal for the TXOP from the medium sensing (WTRU transmits indication of resource release (reservation signal); para. 300, BS provides radio resource management (indicating BS detects indication from WTRU for BS to manage radio resources); para. 64, WTRU re-initializes pre-empted transmission by re-evaluating transmission parameters and use similar resource; para. 300-301, BS provides grant (updated grant for re-initialized transmission) to UE; para. 79).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Rudolf to the modified system of Wang, Rudolf, and Ojala, where Wang, Rudolf, and Ojala's modified system along with Rudolf's priority handling for wireless resources (para. 75 and 78-79) improves efficiency of the system when allocating resources when handling priority.
	Regarding claim 36, the combination of Wang, Rudolf, and Ojala teaches the limitation of previous claim 11.
	Ojala further teaches modifying the scheduling information in the first transmission grant includes: selecting, by the BS, the second subband based on the second subband being different than the first subband where the reservation signal for the TXOP is detected (update for sub-band; para. 165, UE specific sub-carrier resources (first subband where reservation signal detected); para. 270, sub-carrier resources; para. 270, other sub-carrier (second subband) for capacity; para. 270).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Ojala to the modified system of Wang, Rudolf, and Ojala, where Wang, Rudolf, and Ojala's modified system along with Ojala's reduced resource assignment overhead (para. 143, 176) improves efficiency for resource assignment by reducing signaling amount.

	Regarding claim 33, the claim is interpreted and rejected for the same reason as set forth in claim 31.
	Regarding claim 34, the claim is interpreted and rejected for the same reason as set forth in claim 32.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Si et al. (US 2017/0019909 A1) discloses a method and apparatus for adaptive control of contention window in LAA.
	Dinan et al. (US 2018/0049224 A1) discloses multiple semi persistent scheduling in a wireless network.
	Obregon et al. (US 2019/0110310 A1) discloses methods and apparatuses for performing unscheduled uplink transmissions on an unlicensed band.
	Liu et al. (WO 2016/185275 A1) discloses a method and apparatus for resource contention based on access priority.
	Oteri et al. (US 2018/0132278 A1) discloses methods, apparatus and systems for procedures for carrier sense multiple access and spatial reuse in sub-channelized wireless local area networks (WLAN).

	MediaTek719, having been made of record in the OA of 8/8/2019, is not included in the instant OA.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE L PEREZ whose telephone number is (571)270-7348. The examiner can normally be reached M-F 11 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.L.P./Examiner, Art Unit 2474                                                                                                                                                                                                        
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474